The facts herein are as follows: Claimant was employed as a helper in the Metropolitan Hospital on Welfare Island in the East river, which is owned by the city of New York and occupied entirely by city institutions. No one is permitted on the island unless one has business there and obtains permission from the city. The public are admitted only on passes. Two methods of reaching or leaving the island are provided; one by means of the Eighty-sixth street boat, which is maintained by the city, and the other by trolley part way across the Fifty-ninth street bridge and then by elevator down upon the island. Claimant's regular hours of duty were from seven o'clock in the morning to five o'clock in the afternoon. She received wages of forty dollars per month and board and lodging at the Nurses' Home which was located on the island. On February 21, 1924, after completing her work for the day, she went to the Nurses' Home, which is about 500 feet from the hospital, and prepared to leave the island to go to New York city to visit a sick sister. While she was on her way from the Nurses' Home, on a sidewalk which was the proper passageway for her to take, she fell and received injuries. The accident was due to the fact that the snow had not been cleared off the walk.
The State Industrial Board made an award but the Appellate Division reversed and dismissed the claim on the ground that the injury did not arise out of and during the course of the employment.
The situation here presented is somewhat unusual as it deals with a city employee but the principles applicable thereto have been well defined. Broadly speaking, the *Page 118 
place of employment was Welfare Island on which was located the Metropolitan Hospital and the Nurses' Home. It was not merely the hospital itself. Claimant came to and remained on the island solely by reason of her employment. She did not make her home there except as an employee. When she was off duty she did not at once leave the place of her employment on her own affairs. She remained in the interest of her employer. The place was like a hospital with grounds over which the employees have to pass when their own affairs call them away. Employment did not cease when she left the hospital. It was continuous and continued while she was on the island leaving and returning thereto over the route provided by the employer for such purposes, the customary and practical way of ingress and egress. Her employment exposed her to the hazards of the way in and out.
The rule to be applied is stated in Matter of Kowalek v.N.Y. Cons. R.R. Co. (229 N.Y. 489) as follows: "It is a general rule that if an employee is injured on the premises of the employer in going, with reasonable dispatch and method, to or from actual performance of the specific duties of the employment by a way provided by the employer or reasonably used by the employee, compensation must be awarded. The going to and from the actual work and the risk involved in it are reasonably incidental to the employment."
Claimant when she sustained the injury was leaving the precincts of the hospital by the usual and customary way provided by her employer. She was not, as in Matter of McInerney v. B. S.R.R. Corp. (225 N.Y. 130), leaving the safe path provided, for a short cut of her own choosing. Neither was she, as inMatter of Lampert v. Siemons (235 N.Y. 311), merely going to or from her work on the city streets or in a conveyance not furnished by the employer for the purpose. Of course, she might have while on the island sustained an injury not arising out of her employment if she had turned to her own affairs, as inMatter of Daly v. *Page 119 Bates  Roberts (224 N.Y. 126) and had been injured while doing her own work, washing her clothes or dressing herself. Such cases are clearly distinguishable from those which involve the right of a safe way to and from the actual place of work. A nurse does her own work in her own room, dresses herself, sews and attends to her own needs without reference to the place of work. Injuries there sustained do not arise out of her employment. They might happen to any one anywhere. But going to and coming from work becomes an incident of the employment when the employee is within the precincts of the employer. It has been so held in a long line of cases. (Cudahy Packing Co. v. Parramore, 263 U.S. 418;Matter of Devoe v. N.Y. State Rys., 218 N.Y. 318, 320;Martin v. Met. Life Ins. Co., 197 App. Div. 382; affd.,233 N.Y. 653; Matter of Redner v. Faber  Son, 223 N.Y. 379.) InMatter of Littler v. Fuller  Co. (223 N.Y. 369) it was held that the employment began when claimant entered an automobile truck furnished by the employer to carry him to and from his work at the railroad station two miles from the plant and ended when he left it in the evening. The court said: "The place of injury was brought within the scope of the employment because Littler, when he was injured, was `on his way * * * from his duty within the precincts of the company.'"
The city is the employer in this case. The rule here stated would be pushed to an illogical and absurd extreme if it were applied to all the sidewalks of New York over which city employees might pass on their way to and from their work. But the city maintains a plant on Welfare Island and within that plant the employee is exposed to the hazards peculiar to the employment as well as the hazards of life in general. The hazards of the employment are analogous to those of an employee in a manufacturing plant or railroad shop. The location of the hospital was such as to make the boat the customary and practical way of ingress and egress. The walk to the *Page 120 
boat landing was as much a part of the plant as the hospital itself. Although claimant was not at work when the accident happened, the employment necessarily contemplated that claimant should from time to time leave the island and return as much as it contemplated that she should work there. A reasonable interval of time for the purpose was, therefore, within the necessary scope of the employment.
The order of the Appellate Division should be reversed and the award of the State Industrial Board affirmed, with costs against the city of New York in this court and in the Appellate Division.
CARDOZO, McLAUGHLIN and CRANE, JJ., concur; HISCOCK, Ch. J., ANDREWS and LEHMAN, JJ., dissent.
Ordered accordingly.